The act of the General Assembly (Ga. L. 1937-38, Ex. Sess., p. 103) legalizing and controlling the sale of alcoholic beverages and liquor expressly provides by section 19 thereof as follows: "Nothing in this act contained shall be construed as giving any persons a right to sell spirituous liquors as herein defined, but the manufacture, sale, and distribution of spirituous liquors is declared to be a privilege in this State and not a right." This principle has been the established and expressed policy of this State for more than half a century. It has been stated and reiterated by this court many times. One of the plainest and most incisive statements of this principle may be found in Ison v. Griffin, 98 Ga. 623, 625
(25 S.E. 611), where the court speaking through Justice Lumpkin used this language: "When he accepted his license from the corporate authorities of Griffin, Ison was chargeable with knowledge that it was revocable at any time, irrespective of the question whether or not he did any overt or unlawful act which would of itself afford cause for revocation. This being so, he took it subject to the city's right to revoke it at pleasure; and therefore, when it was revoked, no legal wrong was done him. He had no contractual right as against the city, and therefore it cannot *Page 577 
be in any sense liable to him as for a breach of contract." To the same effect see Sprayberry v. Atlanta, 87 Ga. 120 (2) (13 S.E. 197); Plumb v. Christie, 103 Ga. 686
(30 S.E. 759, 42 L.R.A. 181). To declare now that the permit granted to a dealer in alcoholic beverages can not be revoked at pleasure and without cause being shown or a hearing had, with the necessary incidental right to certiorari to the courts, would result in completely overruling the policy of the law which has long been recognized and stated in unquestioned terms. Whether or not the ordinance which was in force in the City of Savannah at the time the permit in the instant case was granted, and which provides for a hearing before a license could be withdrawn, could have operated, even if such provision had not been repealed prior to the withdrawal of the license, to limit a free exercise of the city's power and authority as declared by the statute and by the decisions of this court, is immaterial, since the plaintiff licensee took its license with full knowledge that the city had the power to amend or repeal such ordinance at any time, and it is therefore in no better position than if the original ordinance had never contained the provision for hearing. Code, § 69-202. That the Department of Revenue looks primarily to the municipality to safeguard the good order and peace of the local communities, is indicated by the fact that it is not permissible for it to grant permits at all until the local authorities have first themselves exercised their authority, and the restrictions upon the State Revenue Department not to withdraw its own license without first having a hearing have no relation whatever upon the operation of the police powers of a local municipality. Nor does the fact, that the State law provides that "Nothing in this chapter shall be construed as preventing any municipality or county from adopting all reasonable rules and regulations as may fall within the police powers of such municipalities or counties to regulate any business provided for in this chapter," operate to authorize the adoption of any rule which would contravene the established State law as long interpreted by this court. Moreover, it should be seen at once that this provision of the law pertains primarily to the regulation of businesses and has no connection with and bears not at all upon the right of revocation. Under this statute, despite the fact that the State taxing authority had issued its license, the police authorities had the right *Page 578 
to regulate the business, such as for example to regulate what hours the business could remain open and other questions relating to the peace and good order of the community.
(a) This court has held at least twice that the equal-protection clauses of the State and Federal Constitutions protect rights alone, and have no reference to mere concessions or privileges, which may be bestowed or withheld by the State or municipality at will, Schlesinger v. Atlanta, 161 Ga. 148
(2 b) (129 S.E. 861); McKown v. Atlanta, 184 Ga. 221, 222
(3, 4) (190 S.E. 571).
(b) Since the city authorities had the legal right and power to revoke the license of the plaintiff, as they did, the plaintiff could not invalidate such revocation as to it by showing that the licenses of other dealers in similar situation were not also revoked.
The foregoing deals with the more important contentions of the plaintiff. We have also examined its remaining contentions and consider them without merit.